Citation Nr: 1011973	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-30 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 5, 1977 to 
January 18, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii.

In January 2010, the Veteran testified in a videoconference 
Board hearing before the undersigned, a transcript of which 
is included in the record.


FINDINGS OF FACT

1.  In July 2003, the Board denied the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and PTSD.  Following an 
appeal to the Court, the Board's decision was affirmed by the 
Court in June 2005.  An appeal of the denial of service 
connection was not received within one year.

2.  Evidence received since the July 2003 decision that 
pertains to the Veteran's claim for an acquired psychiatric 
disorder is new and material.

3.  The competent evidence, overall, demonstrates that the 
Veteran's acquired psychiatric disorder was not incurred, the 
result of, or aggravated by active duty.


CONCLUSIONS OF LAW

1.  The July 2003 Board decision that denied the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder to include schizophrenia and PTSD is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2009).

2.  New and material evidence to reopen a claim for service 
connection for an acquired psychiatric disorder has been 
submitted and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Service connection for an acquired psychiatric disorder 
is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied the Veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder to 
include schizophrenia and PTSD in a July 2003 decision.  The 
Veteran appealed the Board's decision, which the Court 
affirmed in June 2005.  The Veteran did not appeal the 
Court's affirmance.  Therefore, that Board decision is final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran filed her current petition to reopen in November 
2006.  For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

The Veteran asserts that she suffers from schizophrenia due 
to her time on active duty.  The Board denied the claim in 
July 2003, citing that the evidence clearly showed the 
existence of a psychiatric disorder prior to service, with no 
evidence of aggravation due to service.  The Veteran appealed 
the decision, which the Court affirmed in June 2005.  The 
Veteran did not further appeal the denial, and it is 
therefore final.

Evidence of record since the Board's July 2003 decision 
includes lay statements from the Veteran and a February 2010 
treatment letter from "G.K.", a licensed clinical social 
worker.  The lay statements merely reiterate the Veteran's 
earlier claims that being given an erroneous RE-3C 
reenlistment code on her separation papers aggravated her 
existing paranoid schizophrenia.  The opinion letter from 
G.K. discusses the impact of the nature of the Veteran's 
discharge from service on her mental health.

Under the requirements stated above for reopening claims, the 
opinion letter is considered "new" and, arguably, material 
evidence (the standard for reopening claims is low).  The 
claim for service connection for an acquired psychiatric 
disorder is therefore reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  She has been given 
the opportunity to review the evidence of record and submit 
arguments in support of her claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the Veteran. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises. It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The Veteran claims that her current psychiatric problems were 
aggravated by her brief time in service, particularly the 
nature of her discharge from service.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes VA, 
Vet Center, and private treatment records.  These records 
chronicle a history of mental illness, including 
schizophrenia.  Based on this evidence, the first requirement 
of a current disability is fulfilled.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).   

The evidence, including service personnel records (SPRs) and 
service treatment records (STRs), indicates that the 
Veteran's psychiatric disorder was not noted on her August 
1977 entrance examination.  The evidence shows a complaint of 
and evaluation for excessive anxiety at the enlistment 
examination, yet none was found.  She is therefore to be 
presumed sound, with the burden on VA to rebut the 
presumption by clear and unmistakable evidence that the 
psychiatric disorder pre-existed service and was not 
aggravated by service.  

However, a March 1978 statement by Dr. "K." discloses a 
history of treatment and diagnosis for mental illness prior 
to the Veteran's entrance to service in December 1977.  Such 
evidence, the Board finds, provides clear and unmistakable 
evidence that the psychiatric disorder existed prior to 
service.  

The VA must also show by clear and unmistakable evidence that 
the Veteran's psychiatric disorder was not aggravated by 
service.  As stated above, aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to manifestations of the disability prior to, during, and 
subsequent to service.  

A January 1978 document showing the Veteran's acknowledgement 
of physical qualification for separation showed no report of 
illness suffered while on active duty, providing clear 
evidence against this claim.  

The Veteran served on active duty from December 5, 1977 to 
January 18, 1978.

As noted in the Board's July 2003 decision, a March 1978 
statement from Dr. K. indicated that he first saw the Veteran 
in the summer of 1977 and again in January 1978 for several 
sessions each time.  The records revealed a severe emotional 
problem since childhood and a diagnosis of chronic 
undifferentiated schizophrenic reaction.  The evidence 
indicates that Dr. K. treated the Veteran four more times in 
1990s with similar findings.

The Veteran then sought treatment from Dr. "C." from June 
1991 through 1994, with a diagnosis of organic mental 
disorder, not otherwise specified.  The treatment records 
indicate that the Veteran was preoccupied by her experience 
in the military.

The Veteran was afforded a VA psychiatric examination in 
March 1997, during which she complained that her discharge 
made her feel that the world was against her.  The Veteran 
contended that the nature of her discharge worsened her 
condition because it validated her delusion that she was in 
some way involved with a soldier from another galaxy.  The 
examiner diagnosed paranoid schizophrenia and schizotypal and 
schizoid personality disorder, finding that the Veteran 
appeared to have had a lifelong condition that was somewhat 
exacerbated by a motorcycle accident at age 14.

In a November 2002 VA psychiatric examination, the Veteran 
gave the same history of lifelong psychiatric issues and head 
injury in the motorcycle accident.  The Veteran again claimed 
that she was treated unfairly when given an erroneous re-
enlistment code at separation which caused her anxiety 
because she did not know if she had done anything to warrant 
it.  The examiner diagnosed paranoid schizophrenia and 
schizotypal and schizoid personality disorder, noting that 
the Veteran had been diagnosed with psychosis both before and 
after service.  

In a December 2002 addendum, the examiner noted that the 
Veteran's pre-existing illness of paranoid schizophrenia was 
not aggravated in service, providing highly probative 
evidence against this claim.

A February 2010 letter from social worker G.K. indicates 
treatment of the Veteran since October 2007.  G.K. noted that 
the Veteran has "perseverated on the status of her discharge 
and marks that time as the beginning of her mental health 
issues" and that the Veteran has "expressed layers of 
delusional beliefs and resentments toward the military and 
the larger federal government."  The Veteran had also 
expressed considerable resentment toward two previous 
treating providers who were former military, whose careers 
the Veteran discredits.

Considering the evidence of record, the Board continues to 
find no increase in psychiatric disability in service.  As 
noted in the July 2003 decision, the STRs reflect no finding 
of a psychiatric disorder, and both the March 1997 and 
November 2002 VA examiners found no evidence of psychiatric 
disorder or increase thereof in service.  The new opinion 
letter from social worker G.K. offers no further indication 
that the Veteran's brief time in service aggravated her 
psychiatric disorder.

Simply stated, the Board finds that the post-service 
treatment records and the service records provide evidence 
against this claim, indicating that any psychiatric disorder 
pre-existed service and was clearly and unmistakably not 
aggravated by service.  Post-service treatment records 
relating her problem to events outside of service (the 
accident) provide clear and unmistakably support for this 
finding. 

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, to the extent that the Veteran is able 
to observe continuity of psychiatric symptoms since service, 
her opinions are outweighed by the lack of pertinent findings 
of chronic disability in service, the lack of pertinent 
findings after service, and the lack of any medical opinion 
linking or indicating a link to service.  

Once again, the Board notes that the Veteran acknowledges 
that she was discharged from service for reasons other than 
psychiatric disability.  As noted in the July 2003 decision, 
VA law and regulations provide for a determination of 
aggravation when there is evidence of increase in disability 
during service, though the Veteran has clearly argued that 
she experienced an increase in anxiety and stress after 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In sum, 
the medical evidence demonstrates that the Veteran is not 
entitled to service connection for an acquired psychiatric 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in January 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
a private opinion letter.  

In this regard, the Board has noted that the Veteran is in 
recent of Social Security disability.  However, at a hearing 
held before the Board, the appellant clearly indicated that 
these records have been "destroyed" by SSA.  Transcript at 
page 12.  This issue was fully addressed by the Board at 
hearing.  The Board finds no rational basis to remand this 
case for SSA records that have been "destroy", particularly 
in the facts of this case where the question is not whether 
the Veteran has a disability but whether the disability began 
or was aggravated during a one month period of service many 
years ago.  On a factual basis, the Board finds that 
remanding this case for SSA records that have clearly been 
destroyed and would not provide a basis to grant this claim 
serves no purpose. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a new VA examination would not offer any basis 
for granting this claim.  Two previous VA psychiatric 
examinations have provided all possible evidence that could 
be used to support this claim, and a new examination would 
not offer new information in support of the claim.  The new 
evidence submitted does not provide a basis to obtain another 
examination.  In this regard, the "new" evidence only cites 
the Veteran's belief that her problem can be traced back to 
her service, while the factual evidence in this case clearly 
and unmistakably supports another conclusion.  The new 
evidence, if fact, cites to the appellant's "delusional 
beliefs" in this regard, in a way providing more evidence 
against this claim. 

The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced her in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal to reopen a claim of service connection for an 
acquired psychiatric disorder to include schizophrenia is 
granted.

Service connection for an acquired psychiatric disorder to 
include schizophrenia is denied.

____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


